Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action, not repeated above are withdrawn due to the amendment and arguments of the applicant.   Responses to the arguments of the applicant are presented after the first rejection to which they are directed. The examiner appreciates the applicant pointing to the IDS of 6/15/2022.  An annotated copy is returned to the applicant with this mailing.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453, in view of Inazuki 20180059532 and Nozawa et al. 20020061452.
Inazuki et al. 20160291453 teaches in example 2, a substrate with a 63 nm SiON film having a 175 degree phase shift and 24 % transmittance at 193 nm with a 48% nitrogen and 8 At% oxygen content.  This is then heated at 500 degrees C for 6 hours in an air-like atmosphere and is then patterned to form a mask [0100-0101]. Example 3 is similar but forms a SiN layer with an SiON (41 At% oxygen and 20 At% nitrogen) layer on this to form a laminate with 29% transmittance and a phase shift of 177 nm at 193 nm [0102-0103]. The heat treatment can be 400 degrees for at least 5 minutes [0063-0066]. The heating of the phase shift layer to a temperature of 300 degrees C in an oxygen containing atmosphere is taught [0067]. When the phase shift layer should include a silicon layer with an oxygen content of up to 50 At%, preferably up to 20 At% when the film is a high transmittance film with a transmittance of 20-30%  [0059]. A Cr based light shielding layer may be formed on the phase shift layer [0068-0073]. The mask blank may be processed using standard photolithographic processing to form a patterned phase shift mask [0090-0093].  The phase shift layer can be a single layer or more than one [0056].  The oxygen content can be preferably up to 50 At%, more preferably up to 20 At%, most preferably up to 6 At% [0059]. The use of either DC or RF sputtering to form the phase shift layer is disclosed [0062]. The use of thicknesses of 40-70 nm is disclosed as preferred [0027]. 
Inazuki 20180059532 teaches in example 1, a DC magnetron sputtering system, a 6025 quartz substrate of 154 mm×154 mm×6.35 mm thick was placed, with its receptive surface kept horizontal. Argon and nitrogen gases were fed as the sputtering gas. Two silicon targets having a sputter surface of diameter 170 mm were used as the target, with the sputter surfaces kept horizontal. While the substrate was rotated on its axis of rotation (extending perpendicular thereto at its center) in a horizontal direction, reactive sputtering was carried out. A halftone phase shift film consisting of silicon and nitrogen (SiN film) was deposited on the substrate, yielding a halftone phase shift mask blank. It is assumed that the substrate has a rotational axis and a vertical line extends perpendicular to the sputter surface of each silicon target at its center. The distances between the rotational axis and the vertical lines through two silicon targets were set identical and 375 mm. Two silicon targets were arranged such that the angle included between a normal line extending from the rotational axis to the vertical line through one silicon target and a normal line extending from the rotational axis to the vertical line through the other silicon target was 144°. The flow rate of sputtering gas included 30 sccm of argon gas and 51 sccm of nitrogen gas. A power of 1,710 W was applied to one silicon target and a power of 190 W was applied to the other silicon target. Sputter deposition was carried out until a film thickness of 63 nm was reached. The sputtering conditions corresponded to the transition mode for each of the silicon targets. The halftone phase shift film thus deposited was measured for phase shift and transmittance with respect to ArF excimer laser (wavelength 193 nm), over a region extending 95 mm diagonally from the center of film surface, finding a phase shift of 176.9 to 177.5° , a median being 177.2°, a difference between maximum and minimum of phase shift in film plane of 0.6°, a transmittance of 6.08 to 6.15%, a median being 6.115%, a difference between maximum and minimum of transmittance in film plane of 0.07%. Satisfactory in-plane uniformity of phase shift and transmittance was proven. By XPS, the film was analyzed for composition in depth direction. The SiN film was composed of silicon and nitrogen in an atomic ratio of 47:53, corresponding to the composition of an unsaturated silicon compound having an A value in excess of 1. The composition was constant in depth direction. Because of constant composition in film thickness direction, the etching rate during mask pattern formation becomes constant in film thickness direction, suggesting that the cross-sectional profile of the mask pattern is fully vertical [0105-0108]. 
Where a target other than the silicon targets is used, which means that three or more targets are used in total, the other target may be a silicon-containing target such as a silicon nitride target or a target containing both silicon and silicon nitride, depending on a particular composition of the halftone phase shift film. Then, a transition metal-free halftone phase shift film, specifically a halftone phase shift film of silicon base material such as SiN, SiNO, SiNOC or SiNC may be formed [0044,0064]. 
	The invention is directed to a halftone phase shift mask blank comprising a transparent substrate and a halftone phase shift film formed thereon. According to the inventive method, the halftone phase shift film is deposited on the substrate by reactive sputtering. The sputtering step uses a sputtering gas containing a rare gas and a reactive gas. A nitrogen-containing gas is essential as the reactive gas, which reacts with the target material, during deposition of the halftone phase shift film, to form part of the film. Specifically, a choice may be made of nitrogen gas (N.sub.2 gas) and nitrogen oxide gases (N.sub.2O, NO and NO.sub.2 gases), depending on a particular composition of the halftone phase shift film. Where an oxygen-free film is to be deposited, nitrogen gas (N.sub.2 gas) is used. The sputtering gas contains helium gas, neon gas or argon gas as the rare gas. Depending on a particular composition of the halftone phase shift film, another gas such as oxygen gas (O.sub.2 gas) or carbon oxide gases (CO and CO.sub.2 gases) may be additionally used. The content of nitrogen and the contents of other light elements such as oxygen and carbon in the halftone phase shift film may be controlled by adjusting the flow rate of sputtering gas, especially reactive gas and the powers applied to targets (to be described below). Sputtering conditions are adjusted such that the film deposition rate may fall in an appropriate range [0041]. 
In the practice of the invention, since powers of at least two different values are applied to silicon targets, it is essential to perform sputter deposition while keeping the receptive surface of a transparent substrate horizontal and rotating the substrate on its axis in order to ensure the uniformity of sputter deposition on various portions of the substrate. The preferred setting is such that the axis of rotation passes the transparent substrate at its center because the sputter region may be minimized and the uniformity of sputter deposition be enhanced. During the sputtering process, the substrate may be further horizontally revolved, horizontally oscillated or vertically moved up and down. The sputtering process may be either DC or RF sputtering. The sputtering pressure is typically 0.01 to 1 Pa, preferably 0.03 to 0.2 Pa [0047]. 
The halftone phase shift film may include a surface oxidized layer as the surface-side layer (or outermost layer) in order to suppress any change in quality of the film. Specifically, the halftone phase shift film may be constructed by two layers, a single layer film composed mainly of silicon and nitrogen and having a composition which is kept constant or continuously graded in thickness direction and a surface oxidized layer disposed on a side of the single layer film remote from the substrate. The thickness of the surface oxidized layer is preferably up to 10%, more preferably up to 5% of the overall thickness of the halftone phase shift film. The surface oxidized layer may have an oxygen content of at least 20 at %, with even an oxygen content of at least 50 at % being acceptable. In addition to oxygen, the surface oxidized layer preferably contains silicon and nitrogen and may further contain a transition metal such as molybdenum, tungsten, tantalum or zirconium, or a light element such as oxygen or carbon. Preferably the surface oxidized layer consists of silicon, nitrogen and oxygen. The surface oxidized layer may be formed by atmospheric or air oxidation or forced oxidative treatment. Examples of forced oxidative treatment include treatment of a silicon-based material film with ozone gas or ozone water, and heating of a film at about 300° C. or higher in an oxygen-containing atmosphere, typically oxygen gas atmosphere by oven heating, lamp annealing or laser heating. The surface oxidized layer preferably has a thickness of up to 10 nm, more preferably up to 5 nm, and even more preferably up to 3 nm. The oxidized layer exerts its effect as long as its thickness is at least 1 nm. The surface oxidized layer is preferably formed by atmospheric oxidation or oxidative treatment as mentioned above in order that the layer contains least defects [0065-0066].  
The overall thickness of the halftone phase shift film should preferably be up to 70 nm, more preferably up to 65 nm, because a thinner film facilitates to form a finer pattern. The overall thickness of the halftone phase shift film is typically at least 58 nm as lower limit [0072]. 

Nozawa et al. 20020061452, who teaches halftone phase mask includes a phase shift layer of silicon and at least one of nitrogen and oxygen which forms a more dense film with a surface roughness of 0.3 nm or less (abstract, [0027]). The use of lower sputtering pressures (0.15 Pa or less [0030]) are taught to result in small surface roughness, higher density films, more chemically resistant and more resistant to changed due the ( excimer) exposure light [0056,0042,0075,0087,0090]. The heat treatment at higher temperatures (400 degrees C Vs. 200 degrees C) the film stress is reduced [0075,0090,0044,0049-0051]. Heating the finished film at 200 degrees C or more in an oxygen containing atmosphere oxidizes the surface, which may impair the use of single layer phase shift films, so heating in an inert atmosphere of nitrogen or argon may be used [0051]. Examples include transition metals and the use of sputtering targets with less than 5% or a metal other than Si results in discharges which are unstable or difficult to produce when DC sputtering is used. Targets with more than 95% Si content can be used with RF sputtering or ion beam sputtering  [0052-0054]. Pressures of less than 0.1 Pa make DC sputtering difficult, but ion beam sputtering can then be used [0056].   Useful low pressures includes less than 0.15 Pa, less than 0.1 Pa [0030,0042,0056,]

With respect to claims 22 and those dependent upon them, it would have been obvious to one skilled in the art to modify the processes of example 2 of Inazuki et al. 20160291453 by forming the phase shift film using reactive sputtering in the transition mode as taught in Inazuki 20180059532 at [0105-0108], decreasing the nitrogen content from 48% to between 10 and 40% oxygen and increase the oxygen content from 8 At% to 16-38 At% to achieve the high transmittance of 20-30 % noting that 44-60 At% nitrogen content and 0-6 At% oxygen are disclosed as yielding low transmittance phase shift films [0058-0059] of Inazuki et al. 20160291453 and sputtering within 0.05 to 0.15 Pa pressure range taught by Nozawa et al. 20020061452 with a  reasonable expectation of  forming a useful SiON film based upon the discussion SiON films in Inazuki 20180059532 at [0044,0064] and the pressure being within the 0.03 to 0.2 Pa preferred range disclosed at [0047] of Inazuki 20180059532 and gaining the improvements of small surface roughness, higher density films, more chemically resistant and more resistant to changed due the ( excimer) exposure light [0056,0042,0075,0087,0090] taught in Nozawa et al. 20020061452.  The resulting phase shift film has includes a bulk layer and the surface oxidized layer and so has a plurality of layers. 
	The new rejection addresses the requirements of a multilayer phase change film (bulk and surface oxidized layer) where each of the layers is formed by sputtering in the transition mode region.  The applicant may be able to show/evidence that the transition mode sputtering conditions used in Inazuki 20180059532 is outside the transition mode as determined using the hysteresis technique. 

Claims 22-23 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Inazuki et al. 20160291453, in view of Inazuki 20180059532 and Nozawa et al. 20020061452, further in view of Kominato et al. JP 2007-183453.
Kominato et al. JP 2007-183453 (machine translation attached) in example 2, a CrN layer sputtered on a quartz substrate, followed by a 97.6 nm SiON film with an oxygen content of 39.2 At% which had a phase shift of 180 degrees and a transmittance at 193 nm of 26.7 % (figure 4), followed by a light shielding film and patterned resist [0023]. The oxygen content can be 20-50 At % and the nitrogen content can be 15-35At%  [0014]. 
In addition to the basis above, it would have been obvious to modify the phase masks rendered obvious by the combination of Inazuki et al. 20160291453, Inazuki 20180059532 and Nozawa et al. 20020061452 by using other thicknesses greater than 70 nm for the phase shift layer based upon other thicknesses of SiON layers having similar compositions forming useful phase shift layers are evidenced by example 2 of Kominato et al. JP 2007-183453.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Added limitation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 2, 2022